Citation Nr: 0505945	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for the grant of service connection for patellofemoral 
pain syndrome of the right knee, status post arthroscopy and 
debridement of a synovial plica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to August 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Roanoke, 
Virginia, which granted service connection and a 10 percent 
rating for patellofemoral pain syndrome of the right knee, 
status post arthroscopy and debridement of a synovial plica, 
effective September 30, 1998.


FINDINGS OF FACT

1.  In a rating decision, dated February 1995, the RO denied 
the veteran's September 1994 claim for service connection for 
a right knee disorder.  

2.  The RO closed the veteran's appeal of the February 1995 
decision, when he did not submit a timely substantive appeal 
following issuance of a statement of the case.

3.  In its February 2002 rating decision, the RO granted 
entitlement to service connection for patellofemoral pain 
syndrome of the right knee, status post arthroscopy and 
debridement of a synovial plica, effective September 30, 
1998.

4.  The RO based its February 2002 rating decision on a 
finding of error in the February 1995 decision.


CONCLUSION OF LAW

The criteria for an effective date of August 20, 1994, the 
day following discharge from service, for the grant of 
service connection for patellofemoral pain syndrome of the 
right knee, status post arthroscopy and debridement of a 
synovial plica, are met.  38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. § 3.105, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to claims 
based on allegations of clear and unmistakable error (CUE).  
Hines v. Principi, 18 Vet. App. 227 (2004); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

The Court has also concluded that the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Analysis

The veteran's original claim for service connection for a 
right knee disorder was received in September 1994, and was 
denied by the RO in a rating decision dated February 1995.  
The veteran was given notice of the denial that same month.  
In February 1995 the veteran submitted a notice of 
disagreement with the February 1995 rating decision.  He was 
issued a statement of the case in May 1995.  The veteran did 
not submit a substantive appeal, and the RO closed his 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  

In September 1998, the veteran again filed a claim for 
service connection for a right knee disorder.  

In February 2002, the RO determined that service connection 
was warranted for patellofemoral pain syndrome of the right 
knee, status post arthroscopy and debridement of a synovial 
plica, effective September 30, 1998.

In the February 2002, decision the RO found that the basis 
for the original denial was that a right knee condition pre-
existed service and was not aggravated therein.  The RO 
concluded that "after reviewing service medical records it 
is felt that this original contention was not correct."  The 
RO found that at the time of service entrance the right knee 
was "sound and nondisabling," and was "permanently 
aggravated" in service.

Because the veteran did not perfect his appeal of the 
February 1995, rating decision by submitting a substantive 
appeal, the RO closed his appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 38 C.F.R. § 19.32 (2002)

After his initial claim was denied, and his appeal closed, 
there were only three basis under which the claim could have 
been subsequently allowed.  First, the claim could have been 
reopened upon the submission of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).   Second, the 
claim could have been reopened on the basis of a "new 
factual basis," such as a change of law providing a new 
basis to grant the benefit.  Pelegrini v. West, 18 Vet. App. 
112, 125-6 (2004).  Finally, there could have been a finding 
of clear and unmistakable error in the prior denial.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

It is clear from the February 2002 decision that the RO did 
not find a "new factual basis" for the grant.  The RO also 
made no findings as to whether "new and material" evidence 
had been submitted.  It's pertinent finding was that the 
February 1995 decision was not correct in its essential 
conclusion that the right knee disability had not been 
aggravated in service.  The only form of incorrectness that 
would have permitted the RO to grant service connection 
following the February 1995 decision, was clear and 
unmistakable error.  Thus, the Board must conclude that the 
grant of service connection was premised on a finding of 
clear and unmistakable error in the February 1995 decision.

In the case of a rating decision finding of clear and 
unmistakable error, the decision has the same effect as if 
the correct decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  This means that 
the effective date for the grant of service connection for 
the right knee disability will be set as if the grant had 
been made in the erroneous February 1995 decision.  The 
February 1995 decision considered a claim for service 
connection made within one year of the veteran's separation 
from service.  Where service connection is granted on the 
basis of a claim made within one year of service, the 
effective date will be the day following separation from such 
service.  Since the veteran was discharged from service on 
August 19, 1994, he is entitled to an effective date of 
August 20, 1994, for the grant of service connection for 
patellofemoral pain syndrome of the right knee, status post 
arthroscopy and debridement of a synovial plica.


ORDER

An effective date August 20, 1994, for the grant of service 
connection for patellofemoral pain syndrome of the right 
knee, status post arthroscopy and debridement of a synovial 
plica, is granted.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


